Electronically Filed
                                                         Supreme Court
                                                         SCPW-13-0005657
                                                         21-FEB-2014
                                                         10:02 AM




                           SCPW-13-0005657

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     JOHN DeCAMBRA, Petitioner,

                                 vs.

              DIRECTOR TED SAKAI, DEPARTMENT OF PUBLIC
                SAFETY, STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING

                              ORDER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Circuit Judge Ochiai, in place of Acoba, J., recused.)

           Upon consideration of petitioner John DeCambra’s “Writ

of Habeas Corpus”, which was filed on November 25, 2013, and

which we review as a petition for a writ of habeas corpus, the

documents attached thereto and submitted in support thereof, and

the record,

           IT IS HEREBY ORDERED that:

           (1)   The clerk of the appellate court shall serve a

copy of the petition for a writ of habeas corpus on the attorney

general;

           (2)   As to petitioner’s request to be released from

custody, the petition is denied;
          (3)   As to petitioner’s request for medical treatment,

the respondent shall file an answer to the petition within twenty

(20) days from the date of this order; and

          (4)   The appellate clerk shall serve a copy of this

order upon the attorney general and the respondent.

          DATED: Honolulu, Hawai#i, February 21, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack

                               /s/ Dean E. Ochiai




                                 2